Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                                                                                                                     
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
 
Status of Claims
This office action for the 14/829607 application is in response to the communications filed January 31, 2022. 
Claims 1 and 11 were amended January 31, 2022.  
Claims 1, 3-11 and 13-20 are currently pending and considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11 and 13-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a process.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of receiving a plurality of data elements, wherein the data elements are extracted from medical information including medical records, patient entered information, care team entered information, healthcare device generated information and billing information, mapping each of the plurality of data elements to a medical concept according to a concept model, wherein the concept model is taught based upon user feedback to accumulate concept-based information and is configured to correlate the plurality of data elements based upon similarities and medical concepts, receiving a query from a user, determining, based upon the query, a threshold distance between data elements and a bundle, determining, based upon the mapping and the threshold distance, which data elements of the plurality of data elements satisfy the threshold distance, bundling each of the data elements that satisfy the threshold distance into a plurality of work items and rejecting each of the data elements that do not satisfy the threshold distance, configuring at least one workflow based upon event history of the work items, current action, and user context, receiving a workflow objective comprising maximizing reimbursement of MediCare claims, determining, for each of the plurality work items, a probability that a next action taken in the at least one workflow for each particular work item will increase at least one of an acceptance probability by MediCare for reimbursement and a reimbursement amount and routing the work items through the at least one workflow, wherein work items associated with a higher probability of acceptance and higher reimbursement amounts are routed before work items with a lower probability of acceptance in order to achieve the workflow objective of maximizing reimbursement of MediCare claims. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “[in] a health information management system, the health information system comprising a processor in communication with a memory”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. The claim does not contain any further language to consider as sufficient to provide something significantly more than the judicial exception because all of the language is contained in the abstract idea and/or insufficient integration of the abstract idea into a practical application identified above.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 3 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the work items are bundles of data elements for which value is to be extracted for a particular user objective” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or 
As per claim 4, 
Claim 4 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the routing is either exploration or exploitation based upon confidence in a probabilistic model for workflow action outcomes” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 4 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the exploration routing collects results from processing of work items through a given workflow action in order to tune the probabilistic model” further 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 4 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the exploitation routing compares an unexpected outcome for the processing of each work item through the workflow versus a user objective and selects work items that maximize the objective” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than 
As per claim 7, 
Claim 7 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“further comprising updating the workflow configuration” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the bundling comprises: selecting an attribute for clustering, define criteria for a cluster based upon a user objective, computing the distance between the attribute for a given data element, and the cluster, and including data elements for which the distance is below a threshold” further describes the 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“further comprising sampling the work items in a given workflow for quality control” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 10, 
Claim 10 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 10 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“further comprising: parsing the medical information, normalizing the medical information, indexing the medical information to generate an initial set of data elements, tagging the initial set of data elements, and iteratively processing the data elements to generate the plurality of data elements, wherein the processing includes at least one of first order logic querying and knowledge extraction to infer at least one additional element which is added to the plurality of data elements” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 11, 
Step 1: The claim recites subject matter within a statutory category as a machine.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of receiving a query from a user 
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “an interface for”, “a bundler comprising a processor, the bundler configured to”, “at least one state machine comprising a processor the at least one state machine configured to” and “an energy based router comprising a processor, the energy based router configured to”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. The claim does not contain any further language to consider as sufficient to provide something significantly more than the judicial exception because all of the language is contained in the abstract idea and/or insufficient integration of the abstract idea into a practical application identified above.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 13, 
Claim 13 has been found by the examiner as being substantially equivalent to claim 3. As such claim 13 is rejected for the same reasons as the rejection of claim 3.
As per claim 14, 
Claim 14 has been found by the examiner as being substantially equivalent to claim 4. As such claim 14 is rejected for the same reasons as the rejection of claim 4.
As per claim 15, 
Claim 15 has been found by the examiner as being substantially equivalent to claim 5. As such claim 15 is rejected for the same reasons as the rejection of claim 5.
As per claim 16, 
Claim 16 has been found by the examiner as being substantially equivalent to claim 6. As such claim 16 is rejected for the same reasons as the rejection of claim 6.
As per claim 17, 
Claim 17 has been found by the examiner as being substantially equivalent to claim 7. As such claim 17 is rejected for the same reasons as the rejection of claim 7.
As per claim 18, 
Claim 18 has been found by the examiner as being substantially equivalent to claim 8. As such claim 18 is rejected for the same reasons as the rejection of claim 8.
As per claim 19, 
Claim 19 has been found by the examiner as being substantially equivalent to claim 9. As such claim 19 is rejected for the same reasons as the rejection of claim 9.
As per claim 20, 
Claim 20 has been found by the examiner as being substantially equivalent to claim 10. As such claim 20 is rejected for the same reasons as the rejection of claim 10.

Subject Matter Free of Prior Art
The following is a statement of reasons for indicating subject matter free of prior art: the applicant has argued that at least the feature of “routing the work items through the at least one workflow, wherein work items associated with a higher probability of acceptance and higher reimbursement amounts are routed before work items with a lower probability of acceptance and lower reimbursement amounts in order to achieve the workflow objective of maximizing reimbursement of MediCare claims” contains novel elements. The examiner has conducted a thorough search of the prior art and could not find a single reference or a combination of references with suitable reason to combine to teach this feature. The closest prior art that the examiner could find is [0076]-[0081] of Selbst et al. (US 2009/0144082; herein referred to as Selbst) where the reference teaches a rate analyzer which is used to maximize MediCare reimbursement. However, Selbst is silent to specifically determining a probability of acceptance 

Response to Arguments
Applicant's arguments filed January 31, 2022 have been fully considered but are not fully persuasive.
Applicant’s arguments pertaining to claim rejections made under 35 U.S.C. 101 are not persuasive. 
The applicant argues that the pending claims are directed to patent eligible subject matter because the claimed language of mapping a plurality of data elements by a concept model taught by user feedback, bundling data elements according to a determined threshold distance, and routing the work items through at least one workflow based upon a specific workflow objective are all recitations of computer-specific activity rather than organizing human activity. 
The examiner respectfully disagrees. These steps argued may be intended to be operated in a computer environment, but they hardly make the steps computer specific. A person of ordinary skill in the art would be able to perform these steps without the aid of a computer. All these steps are describing are particular ways to manipulate data pertaining to personal behavior or relationships or interactions between people. This manipulation of human activity data regardless if the organization is done by a computer is still organizing human activity. 
The applicant further argues that the pending claims contain additional elements that integrate the abstract idea into a practical application. Specifically that paragraph [0012] of the as-filed specification shows that the claimed invention improves technology by 
The examiner respectfully disagrees. There does not appear to be any sort of improvement to technology here. Rather, the invention is aimed to “increase the administration of medical services” and provide “improved patient care at reduced costs”, see paragraph [0011] of the as-filed specification. These improvements are not improving the state of technology but are improving the state of business while implementing this business improvement in a technological environment. 
The applicant further argues that the pending claims contain other additional elements that integrate the abstract idea into a practical application. Specifically that when the system intelligently routes work items only when the meet a threshold distance, this improve the processing technology by saving computer resources as compared to routing all the work items.
The examiner respectfully disagrees. Changing the workload that is placed upon a processor does not constitute an improvement in computer processing. This feature merely comes down to filtering data that is being processed not changing or improving how that data is being processed. For example, a processor A may be able to process 100 tasks a minute but I could save time spent by the computer if only I filtered a work load to only 50 items. I would save 30 seconds of stress on the computer system. However when a processor B implements steps and structures to increase the processing power to 200 tasks a minute is used, there would be an improvement to processing because when given the same work load between the two scenarios, processor B would have finished quicker. The situation that the applicant is arguing for by limiting the data that is 
The applicant appear to further argue that because the examiner indicated that there was subject matter free of prior art, this constitutes that the pending claims contain something significantly more than the abstract idea. 
The examiner respectfully disagrees with this argument. Examination requirements under 35 U.S.C. 101 and 35 U.S.C. 103 are completely different analyses and should not be intertwined with one another. Simply because a claim set is novel, eligible for patent under 35 U.S.C. 102 and/or 103, this does not keep the claim set from reciting an abstract idea, being directed to it and not having additional elements that are significantly more than it, especially when the novel aspects of the claim set have been considered as abstract. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.A.N./Examiner, Art Unit 3686       

/JOHN P GO/Primary Examiner, Art Unit 3686